
	
		II
		111th CONGRESS
		1st Session
		S. 1246
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a home energy retrofit finance
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Retrofit Finance Program
			 Act.
		2.FindingsCongress finds that—
			(1)many families lack access to upfront
			 capital to make cost-effective energy improvements to homes and
			 apartments;
			(2)a number of States, local governments, and
			 energy utilities are considering enacting, or have already enacted, innovative
			 energy efficiency and renewable energy finance programs;
			(3)home retrofits create and support jobs in
			 the United States in a number of fields, including jobs for electricians,
			 heating and air conditioning installers, carpenters, construction, roofers,
			 industrial truck drivers, energy auditors and inspectors, construction
			 managers, insulation workers, renewable energy installers, and others;
			(4)cost-effective energy improvements pay for
			 themselves over time and also save consumers energy, reduce energy demand and
			 peak electricity demand, move the United States towards energy independence,
			 reduce greenhouse gas emissions, and improve the value of residential
			 properties;
			(5)modeling has shown that—
				(A)energy efficiency and renewable energy
			 upgrades in just 15 percent of residential buildings in the United States would
			 require $280,000,000,000 in financing; and
				(B)the upgrades described in subparagraph (A)
			 could reduce carbon dioxide emissions by more than a gigaton; and
				(6)home retrofits—
				(A)are a key strategy to reducing global
			 warming pollution; and
				(B)create and support green jobs.
				3.DefinitionsIn this Act:
			(1)Eligible
			 participantThe term eligible participant means a
			 homeowner, apartment complex owner, residential cooperative association, or
			 condominium association that finances energy efficiency measures and renewable
			 energy improvements to homes and residential buildings under this Act.
			(2)Energy
			 efficiency measure and renewable energy improvementThe term
			 energy efficiency measure and renewable energy improvement means
			 any installed measure (including products, equipment, systems, services, and
			 practices) that would result in a reduction in—
				(A)end-use demand
			 for externally supplied energy or fuel by a consumer, facility, or user;
			 and
				(B)carbon dioxide
			 emissions, as determined by the Secretary.
				(3)ProgramThe
			 term program means the Home Energy Retrofit Finance Program
			 established under section 4(a).
			(4)Qualified
			 program delivery entityThe term qualified program delivery
			 entity means a local government, energy utility, or any other entity
			 designated by the Secretary that administers the program for a State under this
			 Act.
			(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
			4.Home Energy
			 Retrofit Finance Program
			(a)EstablishmentThe
			 Secretary shall provide Home Energy Retrofit Finance Program grants to States
			 for the purpose of establishing or expanding a State revolving finance fund to
			 support financing offered by qualified program delivery entities for energy
			 efficiency measures and renewable energy improvements to existing homes and
			 residential buildings (including apartment complexes, residential cooperative
			 associations, and condominium buildings under 5 stories).
			(b)Funding
			 mechanismIn carrying out the program, the Secretary shall
			 provide funds to States, for use by qualified program delivery entities that
			 administer finance programs directly or under agreements with collaborating
			 third party entities, to capitalize revolving finance funds and increase
			 participation in associated financing programs.
			(c)Eligibility of
			 qualified program delivery entities
				(1)In
			 generalThe Secretary shall provide guidance to the States on
			 application requirements for a local government or energy utility that seeks to
			 participate in the program, including criteria that require, at a
			 minimum—
					(A)a description of
			 a method for determining eligible energy professionals who can be contracted
			 with under the program for energy audits and energy improvements, including a
			 plan to provide preference for entities that—
						(i)hire
			 locally;
						(ii)partner with
			 State Workforce Investment Boards, labor organizations, community-based
			 organizations, and other job training entities; or
						(iii)are committed
			 to ensuring that at least 15 percent of all work hours are performed by
			 participants from State-approved apprenticeship programs; and
						(B)a certification
			 that all of the work described in subparagraph (A) will be carried out in
			 accordance with subchapter IV of chapter 31 of title 40, United States
			 Code.
					(2)Repayment over
			 timeTo be eligible to participate in the program, a qualified
			 program delivery entity shall establish a method by which eligible participants
			 may pay over time for the financed cost of allowable energy efficiency measures
			 and renewable energy improvements.
				(d)AllocationIn
			 making funds available to States for each fiscal year under this Act, the
			 Secretary shall use the allocation formula used to allocate funds to States to
			 carry out State energy conservation plans under part D of title III of the
			 Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
			(e)Use of
			 fundsOf the amounts in a State revolving finance fund—
				(1)not more than 20
			 percent may be used by qualified program delivery entities for interest rate
			 reductions for eligible participants; and
				(2)the remainder
			 shall be available to provide direct funding or other financial support to
			 qualified program delivery entities.
				(f)State revolving
			 finance fundsOn repayment of any funds made available by
			 qualified program delivery entities under the program, the funds shall be
			 deposited in the applicable State revolving finance fund to support additional
			 financing to qualified program delivery entities for energy efficiency measures
			 and renewable energy improvements.
			(g)Coordination
			 with State energy efficiency retrofit programsHome energy
			 retrofit programs that receive financing through the program shall be carried
			 out in accordance with all authorized measures, performance criteria, and other
			 requirements of any applicable Federal home energy efficiency retrofit
			 programs.
			(h)Program
			 evaluation
				(1)In
			 generalThe Secretary shall conduct a program evaluation to
			 determine—
					(A)how the program
			 is being used by eligible participants, including what improvements have been
			 most typical and what regional distinctions exist, if any;
					(B)what improvements
			 could be made to increase the effectiveness of the program; and
					(C)the quantity of
			 verifiable energy savings and renewable energy deployment achieved through the
			 program.
					(2)Reports
					(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives a report that describes the results of the program
			 evaluation required under this subsection, including any
			 recommendations.
					(B)State
			 reportsNot less than once every 2 years, States participating in
			 the program shall submit to the Secretary reports on the use of funds through
			 the program that include any information that the Secretary may require.
					5.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to carry out this Act for each of fiscal years 2010 through
			 2015.
			(b)Administrative
			 expensesAn amount not exceeding 5 percent of the amounts made
			 available under subsection (a) shall be available for each fiscal year to pay
			 the administrative expenses necessary to carry out this Act.
			
